DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial Number: 16/853,965, filed on April 21, 2020. Claims 1-18 are pending in this application and have been rejected below. 

Priority
The Examiner has noted the Applicant is claiming Priority from Provisional Application 62/836,789 filed April 22, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) filed on July 21, 2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are directed towards a system and claims 10-18 are directed towards a method, both of which are among the statutory categories of invention.
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating forecast data for the amount of labor and physical objects needed at a plurality of facilities.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, determining a current time in relation to the specified amount of time associated with the forecast data; generating slope data representing a calculated change in orders or items week over week for each facility of the plurality of facilities using inputs including historical and labor model data retrieved from the database and data associated with the delivery or retrieval of physical objects disposed in the facility retrieved from the temporary data tables; and generating the forecast data for the specified amount of time including physical object predictive data associated with a quantity of physical objects to be disposed in each facility of the plurality of facilities and a quantity of physical objects to be retrieved from or delivered from each facility of a plurality of facilities, using the generated slope data, wherein the physical object predictive data is iteratively updated based on updates to the slope data constitutes methods based on commercial interactions involving sales activities or behaviors. The recitation of a computer system executing a forecasting module that’s in communication with a database does not take the claim out of the certain methods of organizing human activity 
The judicial exception is not integrated into a practical application. In particular, Claims 1 and 10 recites receiving a request to generate forecast data indicative of an amount of workers needing to be scheduled in one of the plurality of facilities for a specified amount of time; generating temporary data tables in the database holding data associated with delivery or retrieval of a plurality of physical objects disposed in a plurality of facilities; and additionally claim 10 recites  accessing a database storing information associated with the plurality of facilities, the information including for each facility historical data and labor models indicating an amount of labor employed at the facility at a plurality of time periods, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites a computer system executing a module, a database and data tables at a high-level of generality such that it amounts to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The additional elements recited in claim 10 (i.e. database and data tables) do not integrate the abstract idea into practical application for similar reasons as claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including a computer system executing a module, a database and data tables amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); performing repetitive calculations, Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification Fig. 1; [0018]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claims 2 and 11 recite limitations that are not technological in nature and merely limits the abstract idea to a particular environment. Claims 7, 9, 16 and 18 recite storing or transmitting limitations, respectively, which are considered insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Claims 8 and 17 recite a plurality of user devices executing an application and in communication with the computing system, which 
Claims 1-9  are rejected under 35 U.S.C. 101 because the claims are directed to a system which is a statutory class of invention, however the body of the claims do not disclose any structural limitations necessary to properly claim a system. Rather the claims are directed to a forecast module.  Accordingly the claims are interpreted to be directed to data or software per se which is not statutory subject matter. The claims are rejected because they are all not in one of the four statutory categories.  












Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Malyack et al., U.S. Publication No. 2019/0156253 [hereinafter Malyack], and further in view of Robertson et al., U.S. Publication No. 2004/0193473 [hereinafter Robertson].

Referring to Claim 1, Malyack teaches: 
A forecasting system, the system comprising:
a computing system in communication with a database and configured to execute a forecasting module, the database storing information associated with a plurality of facilities (Malyack, [0060]; [0062]), 
the information including for each facility historical data and labor models indicating an amount of labor employed at the facility at a plurality of time periods (Malyack, [0023]-[0024]; , the forecast module when executed:
determining a current time in relation to the specified amount of time associated with the forecast data (Malyack, [0131]), “FIG. 9A is a schematic diagram of an example exponential smoothing forecast model table 900… Although the table 900 includes specific 
generating temporary data tables in the database holding data associated with delivery or retrieval of a plurality of physical objects disposed in a plurality of facilities (Malyack, [0133]), “The particular values are populated within the table 900 based on exponential smoothing forecast algorithms. In various embodiments, generating a forecast or prediction for a particular day is generated …”; (Malyack, [0109]; [0143]), “the time-series learning model comprises an autoregressive integrated moving average model or uses exponential smoothing”; (Malyack, [0131]-[0132]); 
generating the forecast data for the specified amount of time including physical object predictive data associated with a quantity of physical objects to be disposed in each facility of the plurality of facilities and a quantity of physical objects to be retrieved from or delivered from each facility of a plurality of facilities, using the generated slope data (Malyack, [0128]), “the volume forecast data management tool 715 and volume forecasting engine 830 are configured to receive a volume forecast learning model, wherein the volume forecast learning model was derived using a historical volume forecast data set. Alternatively or additionally, the volume forecasting engine 830 may be configured to generate generating an output 840 based on the volume forecast learning model and the one or more features. In some 
wherein the physical object predictive data is iteratively updated based on updates to the slope data (Malyack, [0113]), “the volume forecasting engine updates itself based on the features extracted from additional volume forecast data. In some embodiments, the volume forecasting engine updates itself by changing the decision tree parameters associated with the volume forecast learning model”; (Malyack, [0104]), “Then the time-series learning model may calculate a trend based on the weighted average. Further, the time-series model may calculate weighted moving averages, centered moving averages, and/or two sided moving averages…”; (Malyack, [0109]; [0136]).
Malyack teaches time-series data models that predict package volume at a facility (see par. 0103), time series graphs representing the actual volume quantity received over a time at a 
receiving a request to generate forecast data indicative of an amount of workers needing to be scheduled in one of the plurality of facilities for a specified amount of time; and 
generating slope data representing a calculated change in orders or items week over week for each facility of the plurality of facilities using inputs including historical and labor model data retrieved from the database and data associated with the delivery or retrieval of physical objects disposed in the facility retrieved from the temporary data tables.

However Robertson teaches: 
receiving a request to generate forecast data indicative of an amount of workers needing to be scheduled in one of the plurality of facilities for a specified amount of time (Robertson, [0010]), “the present invention, the effective security scheduling method may further include the steps of implementing the proposed security schedule and adjusting the security scheduler in accordance with employee requests and results from previously implemented schedules”; (Robertson, [0100]; [0102]; [0044]); 
generating slope data representing a calculated change in orders or items week over week for each facility of the plurality of facilities using inputs including historical and labor model data retrieved from the database and data associated with the delivery or retrieval of physical objects disposed in the facility retrieved from the temporary data tables (Robertson, [0061]-[0062]), “the effective schedule may be formed in step 820 using linear programming to optimize a chosen value (such as minimizing labor costs or the number of work hours) according to a series of equations representing to optimize the number of employees, the condition of work for these employees, and the desired scheduled of employees needed, as depicted in FIG. 7B. Linear programming is a proven optimization technique. To optimally match employees working with employees needed over the course of a week… b is the demand 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified time-series modeling in Malyack to include the requested forecasts and generated slopes as taught by Robertson. The motivation for doing this would have been to improve the method of determining resource allocations based on predicted volume at a facility in Malyack (see par. 0130) to include the results of effectively and efficiently scheduling closely matches staffing levels with staffing requirements while meeting personnel demands, staffing constraints, and performance measures (see Robertson par. 0001).

Referring to Claim 2, the combination of Malyack in view of Robertson teaches the system of claim 1. Malyack further teaches: 
wherein the variables of each facility include one or more of:
type of facility, size of facility, location of the facility, and hours of operation of the facility  (Malyack, [0054]), “The term "hierarchical level" refers to a categorization of information, such as one or more categories of a generated volume forecast. In various embodiments, a hierarchical level is a specific attribute among a plurality of attributes for which a particular predicted quantity of parcels or volume will be received for…a volume forecast can be generated for the hierarchical level of "account plus building," which means that the volume forecast reflects package volume associated with a certain type of account (such as a personal shipper account, as opposed to business accounts) at a particular building (such as an operational facility at 123 Fictional Street, as opposed to any other address). Hierarchical levels can reflect or be one or more of: an account type, a service type, a building type, a sort type, a building identifier (such as a building address or ID code)…”. 

Referring to Claim 3, the combination of Malyack in view of Robertson teaches the system of claim 1. Malyack teaches providing volume forecasts to determine resource allocations (see par. 0130), but Malyack does not explicitly teach:
wherein the computing system is configured to generate the forecast data to further include labor predictive data associated with labor hours required at each facility of a plurality of facilities over the specified amount of time to support the quantity of physical objects to be disposed in each facility of a plurality of facilities and the quantity of physical object to be retrieved from or delivered from each facility of a plurality of facilities based on the physical object predictive data.

However Robertson further teaches: 
wherein the computing system is configured to generate the forecast data to further include labor predictive data associated with labor hours required at each facility of a plurality of facilities over the specified amount of time to support the quantity of physical objects to be disposed in each facility of a plurality of facilities and the quantity of physical object to be retrieved from or delivered from each facility of a plurality of facilities based on the physical object predictive data (Robertson, [0058]), “… in FIG. 7A, the number of desired stations may vary greatly between peak and non-peak periods, so the number of employees should vary correspondingly. Turning now to FIG. 8B, a first step in determining the desired number of workers in step 810 is to determine the minimum number of work hours needed to staff the desired number of stations, step 811. The number of workers is generally represented in worker-hours, corresponding the number of workers divided by the duration of the time periods of interest…”; (Robertson, [0049]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the resource allocation in Malyack to include the labor predictions as taught by Robertson. The motivation for doing this would have been to improve the method of determining resource allocations based on predicted volume at a facility in Malyack (see par. 0130) to include the results of effectively and efficiently scheduling closely matches staffing levels with staffing requirements while meeting personnel demands, staffing constraints, and performance measures (see Robertson par. 0001).



Referring to Claim 8, the combination of Malyack in view of Robertson teaches the system of claim 1. Malyack further teaches: 
further comprising a plurality of user devices executing an application and in communication with the computing system (Malyack, [0080]), “It should be understood that various embodiments of the present disclosure may comprise a plurality of mobile computing”; (Malyack, [0083]).

Referring to Claim 9, the combination of Malyack in view of Robertson teaches the system of claim 8. Malyack further teaches:
wherein the computing system is configured to transmit the forecast data to one or more of the plurality of user devices (Malyack, [0136]), “the graph 903 is configured to be stored in memory and be displayed (e.g., to the mobile computing entity 120) in response to generating output of a volume forecast” (Malyack, [0131]), “the table 900 is configured to be stored in memory and be displayed (e.g., to the mobile computing entity 120) in response to or while generating output of a volume forecast”; (Malyack, [0065]).

Referring to Claim 10, Malyack teaches: 
A forecasting method, the method comprising:	
Claim 10 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.
Malyack teaches time-series data models that predict package volume at a facility (see par. 0103) and providing volume forecasts to determine resource allocations (see par. 0130), but Malyack does not explicitly teach:
accessing a database storing information associated with the plurality of facilities, the information including for each facility historical data and labor models indicating an amount of labor employed at the facility at a plurality of time periods.

However Robertson further teaches: 
accessing a database storing information associated with the plurality of facilities, the information including for each facility historical data and labor models indicating an amount of labor employed at the facility at a plurality of time periods (Robertson, [0111]), “the forecast may include data related to industry growth trends, individual checkpoints, and other factors. Likewise, staffing over an extended period may consider historic demand patterns, historic staffing requirements, and individual checkpoint characteristics. The extended forecasts and staffing may further implement policies that may not effect short-term staffing, including security directives, staffing rules, and policy changes”; (Robertson, [0102]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified time-series modeling in Malyack to include the access to data as taught by Robertson. The motivation for doing this would have been to improve the method of determining resource allocations based on predicted volume at a facility in Malyack (see par. 0130) to include the results of effectively and efficiently scheduling closely matches staffing levels with staffing requirements while meeting personnel demands, staffing constraints, and performance measures (see Robertson par. 0001).

Claim 11 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 12 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claim 17 disclose substantially the same subject matter as Claim 8, and is rejected using the same rationale as previously set forth.

Claim 18 disclose substantially the same subject matter as Claim 9, and is rejected using the same rationale as previously set forth.

Claims 4, 6, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Malyack et al., U.S. Publication No. 2019/0156253 [hereinafter Malyack], in view of Robertson et al., U.S. Publication No. 2004/0193473 [hereinafter Robertson], and further in view of Ariyur et al., U.S. Publication No. 2005/0165520 [hereinafter Ariyur].

Referring to Claim 4, the combination of Malyack in view of Robertson teaches the system of claim 1. Malyack teaches time series graphs representing the actual volume quantity received over a time at a particular trend or slope (see par. 0104; 0136), but Malyack does not explicitly teach:
the computing system is configured to eliminate outlier data from the generated slope data.

However Ariyur teaches: 
the computing system is configured to eliminate outlier data from the generated slope data (Ariyur, [0026]), “The trending system 100 may also include an outlier elimination mechanism 700…The outlier elimination mechanism 700 may use a left sample window 701, a right sample window 703 and a test window 702 (FIG. 7) to determine which, if any data points 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the time-series graph in Malyack to include elimination of outliers as taught by Ariyur. The motivation for doing this would have been to improve the method of determining resource allocations based on predicted volume at a facility in Malyack (see par. 0130) to efficiently include the results of improving accuracy for the final estimated trend output (see Ariyur par. 0066).

Referring to Claim 6, the combination of Malyack in view of Robertson teaches the system of claim 1. Malyack teaches time series graphs representing the actual volume quantity received over a time at a particular trend or slope (see par. 0104; 0136), but Malyack does not explicitly teach:
wherein the computing system is configured to iteratively update the slope data as the inputs are updated in real-time.

However Ariyur teaches: 
wherein the computing system is configured to iteratively update the slope data as the inputs are updated in real-time (Ariyur, [0060]), “The approach further may supply clear information as to when greater frequency of data collection is needed, as infrequent collection of data leads to wide interval estimates for future prediction. The approach may also be used to determine when there is insufficient data to reasonably extrapolate from data available up to the current time…”.


Claim 13 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Claim 15 disclose substantially the same subject matter as Claim 6, and is rejected using the same rationale as previously set forth.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Malyack et al., U.S. Publication No. 2019/0156253 [hereinafter Malyack], in view of Robertson et al., U.S. Publication No. 2004/0193473 [hereinafter Robertson], and further in view of Dettinger et al., U.S. Publication No. 2008/0016047 [hereinafter Dettinger].

Referring to Claim 5, the combination of Malyack in view of Robertson teaches the system of claim 1. Malyack teaches an exponential smoothing forecast model table (see par. 0131-0132), but Malyack does not explicitly teach: 
wherein the computing system is configured to delete the temporary data tables subsequent to generating the forecast data.

However Dettinger teaches: 
wherein the computing system is configured to delete the temporary data tables subsequent to generating the forecast data (Dettinger, [0043]), “generating a temporary table, and (3) removing or cleaning-up the temporary table 275 once it is no longer needed (i.e., after a query has been executed)”; (Dettinger, [0044]; [0047]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the forecast model table in Malyack to include deleting the temporary table as taught by Dettinger. The motivation for doing this would have been to improve the method of determining resource allocations based on predicted volume at a facility in Malyack (see par. 0130) to efficiently include the results of managing database query execution (see Dettinger par. 0009).

Claim 14 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Malyack et al., U.S. Publication No. 2019/0156253 [hereinafter Malyack], in view of Robertson et al., U.S. Publication No. 2004/0193473 [hereinafter Robertson], and further in view of Nilsson et al., U.S. Publication No. 2019/0360165 [hereinafter Nilsson].

Referring to Claim 7, the combination of Malyack in view of Robertson teaches the system of claim 1. Malyack teaches an optimizer engine of a database manager module that calculates query execution plans (see par. 0023), but Malyack does not explicitly teach: 
wherein the forecast data is stored in the database for a specified amount of time after which the forecast data is deleted.

However Nilsson teaches: 
wherein the forecast data is stored in the database for a specified amount of time after which the forecast data is deleted (Nilsson, [0085]), “information from the database 150 may be deleted after a predetermined time period has passed from the determined 410 moment in time”; (Nilsson, [0096]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the database manager module in Malyack to include the deletion of forecast data stored in a database as taught by Nilsson. The motivation for doing this would have been to improve the method of determining resource allocations based on predicted volume at a facility in Malyack (see par. 0130) to efficiently include the results of saving communication resources and processing power (see Nilsson par. 0111).

Claim 16 disclose substantially the same subject matter as Claim 7, and is rejected using the same rationale as previously set forth.










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cameron et al. (US 20080300954 A1) – The method includes generating a set of shift instances to cover forecasted demand over a planning period, and assigning the shift instances to the set of workers by iterating through the each of the workers to assign at least a portion of the shift instances to a selected one of the workers. The assigning is such that total hours assigned to the selected worker depends on a number associated with the classification of the selected worker.

Chiverton et al. (US 20080091498 A1) – A method, data processing system, and computer usable program code are provided for optimizing a workforce for a company. An organizational development structure and an optimization performance structure are identified. A set of functional strategy tasks are developed using the organizational development structure and the optimization performance structure. 

Khan et al. (Effective Demand Forecasting Model Using Business Intelligence Empowered With Machine Learning) – Business intelligence plays a pivotal role in an inevitable decision support system that enables the enterprise to perform analysis on data and throughout the process of business. Machine learning predicts the forecasting of future demands of the enterprises. Demand forecasting is one of the main decision-making tasks of enterprise. For demand forecasting first raw sales data is collected from the market, then according to data, the future sale/product demands are forecasted. This prediction is based on collected data that compiles through different sources. The machine learning engine executes data from different modules and determines the weekly, monthly, and quarterly demands of goods/commodities. In demand forecasting, its perfect accuracy is non-compromising, the more accurate system model is more efficient.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624